DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 27 July 2021.
Claims 1-4, 9-11, 15-20, and 24-30 are pending. Claims 27-30 are newly added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 9-11, 15-20, 24-26, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of U.S. Patent No. 10,380,230 (hereafter “230 patent”) and further in view of Hartman et al. (US 2013/0073575, published 21 March 2013, hereafter Hartman) and further in view of Ito (US 2014/0068427, filed 7 February 2013) and further in view of Cui (US 2014/0089330, published 27 March 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are an obvious variant of the claims of the patent.
As per independent claim 1, claim 1 of the 230 patent discloses a system comprising:
a content extraction engine comprising at least one processor and configured to (column 25, lines 26-28):
receive a context page for a target product (column 25, lines 29-30), the content page comprising product data for the target product and noise content unrelated to the target product (column 25, lines 33-35)
remove the noise content from the content page (column 25, line 33)
responsive to the noise content being removed (column 25, lines 33-35), generate a remainder content page containing target product data usable to enable product comparison between multiple sources (column 25, lines 39-43)
The patent fails to specifically disclose wherein the content contains source code. However, Hartman, which is analogous to the claimed invention because it is directed toward identifying noise contents, discloses wherein the noise content is identified in the source code and ignored (paragraphs 0036-0037: Here, common words within source code data are identified as noise contents and ignored for performing analysis).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hartman with the patent, with a reasonable expectation of success, as it would have enabled a user to identify and ignore noise contents within source code. This would have allowed for removal of common words/phrases, such as stop words, in order to identify relevant contents for processing.
The patent fails to specifically disclose wherein the remainder content page does not include the noise content. However, Ito, which is analogous to the claimed invention because it is directed toward generating pages having noise content removed, discloses wherein the remainder content page does not include the noise content (paragraph 0019). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ito with the patent, with a reasonable expectation of success, as it would have allowed for removal of noise contents from a page. This would have provided the user with a more streamlined page having only relevant contents.
The 230 patent fails to specifically disclose comparing the source code to the one or more synonym lists that include words relating to the noise content. However, Cui, which is analogous to the claimed invention because it is directed to identifying synonyms within source code, discloses comparing the source code to the one or more synonym lists that include words relating to the noise content (paragraph 0019: Here, a set of synonym tags are maintained to identify common tags). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the Cui with the 230 patent, with a reasonable expectation of success, as it would have enabled a user to identify tags despite potentially different names/tags. This would have allowed for identifying common structures within source code in order to identify noise contents.

As per dependent claim 2, claim 1 of the 230 patent discloses wherein the content page is configured to enable the target product to be offered for sale on an e-commerce site on the Internet (column 25, lines 30-32).
As per dependent claim 3, claim 1 of the 230 patent discloses wherein the remainder content page contains target product data usable to enable product comparison between multiple vendors’ listings (column 25, lines 44-48).
As per dependent claim 4, claim 6 of the 230 patent discloses wherein the content extraction engine is further configured to:
cause display of the content page through a graphical user interface (column 26, lines 9-10)
enable selection of a first section of the content page, wherein removing noise content from the content page further includes removing the first section from the content page (column 23, lines 11-14).
With respect to claims 9-11, the applicant discloses the limitations substantially similar to those in claims 1-3, respectively. Claims 9-11 are similarly rejected.
With respect to claims 15-18, the applicant discloses the limitations substantially similar to those in claims 1-4, respectively. Claims 15-18 are similarly rejected.
As per dependent claim 19, claim 1 of the 230 patent discloses wherein identifying noise content comprises identifying sections of the content page that pertains to data unrelated to the target product and removing the noise content comprises removing the identified sections of the content page (column 25, lines 33-35).
As per dependent claim 20, claim 1 of the 230 patent discloses wherein identifying noise content comprises identifying content on the content page and removing the noise content comprises removing the content from the content page (column 25, line 33). The 230 patent fails to specifically disclose wherein the content is advertising banner content. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s invention that advertising banner content was a common type of content within webpages on the Internet. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 230 patent’s teaching of identifying noise contents, as it would have allowed a user to receive a page where advertisement contents are identified as noise contents and removed from a page. This would have provided a user with the advantage of viewing pages without receiving advertising content, which may distract from a user’s page viewing experience, in order to provide a more pleasant browsing experience.
As per dependent claim 24, the 230 patent and Hartman disclose limitations similar to those in claim 1, and the same rejection is incorporated herein. Hartman discloses wherein the source code comprises HTML of the content page (paragraphs 0028 and 0033). 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hartman with the patent, with a reasonable expectation of success, as it would have enabled a user to identify and ignore noise contents within source code. This would have allowed for removal of common words/phrases, such as stop words, in order to identify relevant contents for processing.
With respect to claims 25-26, the applicant discloses the limitations similar to those in claim 24. Claims 25-26 are similarly rejected.
As per dependent claim 29, the 230 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 230 patent fails to specifically disclose wherein the one or more synonym lists comprise one or more lists of words relating to a variety of types of noise sections in the source code of the content page.
However, Cui, discloses wherein the one or more synonym lists comprise one or more lists of words relating to a variety of types of noise sections in the source code of the content page (paragraph 0019). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cui with the 230 patent, with a reasonable expectation of success, as it would have enabled a user to identify synonym contents with a page. This would have enabled for a variety of advertising tags and contents to be identified in order to determine whether contents are noisy.

Claims 27-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of U.S. Patent No. 10,380,230 (hereafter “230 patent”) and further in view of Hartman et al. (US 2013/0073575, published 21 March 2013, hereafter Hartman) and further in view of Ito (US 2014/0068427, filed 7 February 2013) and further in view of Cui (US 2014/0089330, published 27 March 2014) and further in view of Davis et al. (US 2010/0017280, published 21 January 2010, hereafter Davis). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are an obvious variant of the claims of the patent.
As per dependent claim 27, the 230 patent discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 230 patent fails to specifically disclose identifying advertisement sections of the content page by comparing HTML elements within the source code of the content page to the one or more synonym lists.
However, Davis, which is analogous to the claimed invention because it discloses comparing advertisement tags to a synonym list discloses, identifying advertisement sections of the content page by comparing HTML elements within the source code of the content page to the one or more synonym lists (paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Davis with the 230 patent, with a reasonable expectation of success, as it would have enabled a user to identify advertising contents with a page. This would have enabled for a variety of advertising tags and contents to be identified in order to determine whether contents are noisy.
As per dependent claim 28, the 230 patent disclose the limitations similar to those in claim 27, and the same rejection is incorporated herein. Davis discloses wherein the one or more synonym lists comprise an advertisement synonym list containing words relating to the advertisement sections of the content page (paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Davis with the 230 patent, with a reasonable expectation of success, as it would have enabled a user to identify advertising contents with a page. This would have enabled for a variety of advertising tags and contents to be identified in order to determine whether contents are noisy.
As per dependent claim 30, the 230 patent disclose the limitations similar to those in claim 29, and the same rejection is incorporated herein. the 230 patent fails to specifically disclose wherein the variety of types of noise sections in the source code of the content page comprise at least one of: 
an advertisement section
a footer section
a header section
a navigation section
a menu section.
However, Davis, which is analogous to the claimed invention because it discloses comparing advertisement tags to a synonym list discloses wherein the variety of types of noise sections in the source code of the content page comprise at least one of an advertisement section (paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Davis with the 230 patent, with a reasonable expectation of success, as it would have enabled a user to identify advertising contents with a page. This would have enabled for a variety of advertising tags and contents to be identified in order to determine whether contents are noisy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 9, 11, 15, 17-20, 24-26, and 29 are rejected and claim 21-23 is under 35 U.S.C. 103 as being unpatentable over Rangappa et al. (US 2016/0188620, filed 31 December 2014, hereafter Rangappa) and further in view of Kellogg et al. (US 2008/0235671, published 25 September 2008, hereafter Kellogg) and further in view of Hartman and further in view of Ito and further in view of Cui.
As per independent claim 1, Rangappa, which is analogous to the claimed invention because it is directed toward extracting information for presenting a product comparison page, discloses a system comprising:
a content extraction engine comprising at least one processor (Figure 8) and configured to:
receive a content page for a target product, the content page comprising product data for the target product and noise content unrelated to the target product (paragraphs 0023-0024: Here, content pages are crawled and contents related to the target product are extracted for storage in a repository)
responsive to the noise content being removed, generate a remainder content page containing target product data usable to enable product comparison between multiple sources (paragraph 0024: Here, the contents are stored in records so that they can be used to populate a product search page (Figures 6-7))
Rangappa fails to specifically disclose:
identify noise content pertaining to data unrelated to the target product
remove the noise content from the content page
However, Kellogg, which is analogous to the claimed invention because it is directed toward identifying and removing noise contents, discloses:
identify noise content pertaining to data unrelated to the target product (paragraph 0037)
remove the noise content from the content page (paragraph 0037)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kellogg with Rangappa, with a reasonable expectation of success, as it would have enabled a user to identify and store relevant contents within the repository. This would have provided the advantage of storing only relevant contents within the repository, thereby saving the user memory space over storing all contents of a page.
Rangappa fails to specifically disclose wherein the content contains source code. However, Hartman, which is analogous to the claimed invention because it is directed toward identifying noise contents, discloses wherein the noise content is identified in the source code and ignored (paragraphs 0036-0037: Here, common words within source code data are identified as noise contents and ignored for performing analysis).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hartman with Rangappa, with a reasonable expectation of success, as it would have enabled a user to identify and ignore noise contents within source code. This would have allowed for removal of common words/phrases, such as stop words, in order to identify relevant contents for processing.
Rangappa fails to specifically disclose wherein the remainder content page does not include the noise content. However, Ito, which is analogous to the claimed invention because it is directed toward generating pages having noise content removed, discloses wherein the remainder content page does not include the noise content (paragraph 0019). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ito with Rangappa, with a reasonable expectation of success, as it would have allowed for removal of noise contents from a page. This would have provided the user with a more streamlined page having only relevant contents.
Rangappa fails to specifically disclose comparing the source code to the one or more synonym lists that include words relating to the noise content. However, Cui, which is analogous to the claimed invention because it is directed to identifying synonyms within source code, discloses comparing the source code to the one or more synonym lists that include words relating to the noise content (paragraph 0019: Here, a set of synonym tags are maintained to identify common tags). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the Cui with Rangappa, with a reasonable expectation of success, as it would have enabled a user to identify tags despite potentially different names/tags. This would have allowed for identifying common structures within source code in order to identify noise contents.
As per dependent claim 3, Rangappa, Kellogg, Hartman, Ito, and Cui disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Rangappa discloses wherein the remainder content contains target product data usable to enable product comparison between multiple vendor’s listings (Figures 6-7).
As per dependent claim 4, Rangappa, Kellogg, Hartman, Ito, and Cui disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Rangappa discloses displaying content through a graphical user interface (Figures 6-7). However, Rangappa fails to specifically disclose enabling selection of a first section of the content page, wherein removing noise content from the content page further includes removing the first section from the content page. However, the examiner takes official notice that allowing a user to select a first section of a content page and remove that content as noise content was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Rangappa-Kellogg, with a reasonable expectation of success, as it would have allowed a user to train a content identifier on contents he/she does not wish to view. This would have provided the user with the ability to customize his/her content classifier in order to provide greater control over content extraction.
With respect to claim 9, the applicant discloses the limitations substantially similar to those in claim 1. Claim 9 is similarly rejected.
With respect to claim 11, the applicant discloses the limitations substantially similar to those in claim 3. Claim 11 is  similarly rejected.
With respect to claim 15, the applicant discloses the limitations substantially similar to those in claim 1. Claim 15 is similarly rejected.
With respect to claim 17-19, the applicant discloses the limitations substantially similar to those in claim 3-5, respectively. Claims 17-19 are similarly rejected.
As per dependent claim 20, Rangappa, Kellogg, Hartman, Ito, and Cui disclose the limitations similar to those in claim 19, and the same rejection is incorporated herein. While Rangappa-Kellogg disclose identifying advertising content (paragraph 0037), Rangappa-Kellogg fails to specifically disclose wherein the content is advertising banner content. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s invention that advertising banner content was a common type of content within webpages on the Internet. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Rangappa-Kellogg’s teaching of identifying noise contents, as it would have allowed a user to receive a page where advertisement contents are identified as noise contents and removed from a page. This would have provided a user with the advantage of viewing pages without receiving advertising content, which may distract from a user’s page viewing experience, in order to provide a more pleasant browsing experience.
As per dependent claim 24, Rangappa, Kellogg, Hartman, and Ito disclose limitations similar to those in claim 1, and the same rejection is incorporated herein. Hartman discloses wherein the source code comprises HTML of the content page (paragraphs 0028 and 0033). 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hartman with the patent, with a reasonable expectation of success, as it would have enabled a user to identify and ignore noise contents within source code. This would have allowed for removal of common words/phrases, such as stop words, in order to identify relevant contents for processing.
With respect to claims 25-26, the applicant discloses the limitations similar to those in claim 24. Claims 25-26 are similarly rejected.
As per dependent claim 29, Rangappa, Kellogg, Hartman, Ito, and Cui disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Rangappa fails to specifically disclose wherein the one or more synonym lists comprise one or more lists of words relating to a variety of types of noise sections in the source code of the content page.
However, Cui, discloses wherein the one or more synonym lists comprise one or more lists of words relating to a variety of types of noise sections in the source code of the content page (paragraph 0019). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cui with Rangappa, with a reasonable expectation of success, as it would have enabled a user to identify synonym contents with a page. This would have enabled for a variety of advertising tags and contents to be identified in order to determine whether contents are noisy.

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rangappa, Kellogg, Hartman, Ito, and Cui and further in view of Hammer, III (US 2015/0127430, filed 31 October 2014, hereafter Hammer).
As per dependent claim 2, Rangappa, Kellogg, Hartman, Ito, and Cui disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Rangappa discloses displaying a plurality of items with associated prices (Figures 6-7). However, Rangappa fails to specifically disclose wherein the content page is configured to enable the target product to be offered for sale on an e-commerce site on the Internet. However, Hammer, with is analogous art to the claimed invention because it is directed to valuing and displaying contents for sale, discloses wherein the content page is configured to enable the target product to be offered for sale on an e-commerce site on the Internet (paragraph 0006). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hammer with Rangappa-Kellogg, with a reasonable expectation of success, as it would have enabled a user to view and sell items.
With respect to claim 10, the applicant discloses the limitations substantially similar to those in claim 2. Claim 10 is similarly rejected.
With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 2. Claim 16 is similarly rejected.

Claims 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rangappa, Kellogg, Hartman, Ito, and Cui and further in view of Davis et al. (US 2010/0017280, published 21 January 2010, hereafter Davis).
As per dependent claim 27, Rangappa, Kellogg, Hartman, Ito, and Cui disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Rangappa fails to specifically disclose identifying advertisement sections of the content page by comparing HTML elements within the source code of the content page to the one or more synonym lists.
However, Davis, which is analogous to the claimed invention because it discloses comparing advertisement tags to a synonym list discloses, identifying advertisement sections of the content page by comparing HTML elements within the source code of the content page to the one or more synonym lists (paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Davis with Rangappa, with a reasonable expectation of success, as it would have enabled a user to identify advertising contents with a page. This would have enabled for a variety of advertising tags and contents to be identified in order to determine whether contents are noisy.
As per dependent claim 28, Rangappa, Kellogg, Hartman, Ito, Cui, and Davis disclose the limitations similar to those in claim 27, and the same rejection is incorporated herein. Davis discloses wherein the one or more synonym lists comprise an advertisement synonym list containing words relating to the advertisement sections of the content page (paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Davis with Rangappa, with a reasonable expectation of success, as it would have enabled a user to identify advertising contents with a page. This would have enabled for a variety of advertising tags and contents to be identified in order to determine whether contents are noisy.
As per dependent claim 30, Rangappa, Kellogg, Hartman, Ito, and Cui disclose the limitations similar to those in claim 29, and the same rejection is incorporated herein. Rangappa fails to specifically disclose wherein the variety of types of noise sections in the source code of the content page comprise at least one of: 
an advertisement section
a footer section
a header section
a navigation section
a menu section.
However, Davis, which is analogous to the claimed invention because it discloses comparing advertisement tags to a synonym list discloses wherein the variety of types of noise sections in the source code of the content page comprise at least one of an advertisement section (paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Davis with Rangappa, with a reasonable expectation of success, as it would have enabled a user to identify advertising contents with a page. This would have enabled for a variety of advertising tags and contents to be identified in order to determine whether contents are noisy.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cui and Davis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144